Filed 7/30/21 P. v. Perkins CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B302370

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. GA099146)
        v.

BRANDON PERKINS et al.,

        Defendants and Appellants.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael D. Carter, Judge. Affirmed in part,
reversed in part, and remanded.
      Brett Harding Duxbury, under appointment by the Court of
Appeal, for Defendant and Appellant Brandon Perkins.
      Marilee Marshall, under appointment by the Court of
Appeal, for Defendant and Appellant Laquan Donte Parker.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Stacy Shwartz and Eric J. Kohm,
Deputy Attorneys General, for Plaintiff and Respondent.




                              2
       A trial jury found defendants and appellants Brandon
Perkins (defendant Perkins) and Laquan Parker (defendant
Parker) guilty of murdering Phillip Niles (Niles) and related
offenses. On appeal from the judgment of conviction, defendant
Parker argues (1) there was insufficient evidence to establish
Niles’s killing was murder because defendant Parker acted in
self-defense or in the heat of passion, and (2) the court erred by
not instructing the jury on how provocation may influence its
determination of the degree of murder. Defendant Perkins
advances a considerably greater number of contentions: (1) the
trial court should have granted his motion for new trial arguing
insufficient evidence supports his murder conviction on an aiding
and abetting theory, (2) the court erred by not instructing the
jury on all elements of alleged firearm enhancements, (3)
insufficient evidence supports his conviction for being an
accessory after the fact, (4) his convictions for murder and
accessory after the fact cannot both stand, (5) his felon in
possession of a firearm conviction should be vacated because no
evidence established he sustained a prior felony conviction, and
(6) fines and fees stricken by the court at sentencing but
nevertheless included in his abstract of judgment must be
deleted. The last two of these arguments have merit, but we will
otherwise affirm.

                      I. BACKGROUND
     Count one of the criminal information against defendants
charged them with murder in violation of Penal Code section 187,




                                3
subdivision (a).1 The information alleged, in connection with this
murder charge, that both defendants personally and intentionally
used and discharged a handgun causing great bodily injury and
death to Niles (§ 10222.53, subds. (b)-(d)). Counts two and three
charged defendant Parker and defendant Perkins, respectively,
with possession of a firearm by a felon in violation of section
29800, subdivision (a)(1). Count four charged both defendants
with carrying a stolen loaded firearm pursuant to section 25850.
Count five charged defendant Perkins alone of being an accessory
to a felony after the fact. A summary of the evidence presented
at trial on these charges follows.

      A.    The Prosecution’s Case
            1.     Events at the Argyle Club and the afterparty
      Two women in the adult entertainment industry, Daniela
Love (Love) and Dezerae Lyons (Lyons), communicated via
Twitter on or around June 24, 2016. Lyons, who had recently
arrived in Los Angeles, was in a relationship with defendant
Parker, who she knew at times carried a handgun. Defendant
Parker planned to go to a strip club with defendant Perkins, who
was a friend, to celebrate his birthday. Lyons was jealous, so she
made plans to go the Argyle Club in West Hollywood (Argyle)
with Love.
      Cristina Ruiz (Ruiz) and her friend Nicholas Tucker
(Tucker) also went to the Argyle in the evening on June 24, 2016.
The two entered the club with a group of others, including victim



1
     Undesignated statutory references that follow are to the
Penal Code.




                                4
Niles, around 10:30 or 11:00 p.m. Niles and Tucker obtained a
table, and the group began drinking and dancing.
       Love and Lyons arrived at the Argyle at around 11:00 p.m.
They were drinking at a VIP table when they met some other
people, including Niles. When the Argyle closed around
2:00 a.m., Lyons and Love drove with Niles and his friends to an
apartment complex in Glendale to continue the party. Lyons and
Niles were making out in the backseat.
       After entering an apartment at the complex, some in the
group smoked marijuana and Niles, Love, Lyons, and Ruiz used
cocaine. Niles and Lyons went into another room and were
“intimate,” but Lyons maintained they did not have sexual
intercourse.
       At some point after Niles and Lyons rejoined the group of
others in the apartment, someone asked Love what she and
Lyons did for a living. Lyons disclosed they were in the
pornography industry and began talking about her work. Niles
reacted poorly, calling Lyons a whore and a slut, among other
names.
       While Lyons and Niles argued, Lyons pulled out her phone
and called defendant Parker.2 She was on the phone with him for
approximately twenty minutes. Niles kept calling Lyons names
while she was on the phone. Lyons told the group she wanted to
leave and that her boyfriend was coming to pick her up. She also
told Love she wanted Love to come with her because it was not
safe to leave her there alone.


2
      Ruiz recalled Lyons saying she was speaking to her “pimp
daddy” or “sugar daddy” and telling Niles she was going to get
him to come blast Niles with a gun.




                               5
      Defendant Parker called Lyons and told her to go to the
front of the apartment complex. He sounded calm on the phone.
Love and Lyons left the apartment, and Niles followed them out.
Lyons told Niles to go back inside. Niles did not; he followed
Love and Lyons and kept talking.

           2.       Love’s account of the shooting and the
                    aftermath
       As they walked, Lyons saw her car that defendant Parker
had driven to the location (which was unoccupied when she saw
it) and Love got in the car’s backseat. Niles had calmed down
some, but he was still aggravated. While Love was sitting in the
car, she saw defendants run up from behind the car; defendant
Parker had a gun in his hand. Defendants walked toward Niles
and he backed away, though he was still being aggressive. Niles,
who appeared intoxicated, asked defendants what they were
going to do and dared them to shoot him.
       Shortly after Love heard Niles tell defendant Parker to
shoot him, Love saw three flashes. Defendants and Lyons then
got in the car and drove away. After the car moved five or ten
feet, Love saw and heard two or three more gunshots come from
the left side of the car. The front left window was down at the
time. Love estimated a minute passed between when she saw
and heard the first shots to when she heard the second group of
shots. When Love last saw Niles, he was backing up and seemed
scared. She did not see him get shot.
       In the car, defendants were talking to each other, saying
things like “did you see how fast he dropped?” They also listened
to a song about murdering people while on the way to a motel
where Lyons was staying, and Lyons saw defendant Perkins




                                6
swinging around a bag of bullets. Neither defendant seemed
scared. Love asked to go home, Lyons asked if they could drop
her off, and defendant Parker told her to shut up.
       Once back at the motel, Love again asked to go home, but
defendants kept saying no. At one point, Love was left alone with
defendant Perkins while Lyons and defendant Parker left to get
food. Defendant Perkins showed Love a gun he had, which was
silver. Eventually, Lyons called Love an Uber and she was
allowed to leave.

           3.      Lyons’s account of the shooting and the
                   aftermath
      After Lyons, Love, and Niles reached the front of the
apartment complex, Lyons and Love got in Lyons’s car. Lyons
then saw defendants approach, and they appeared to have come
from behind some bushes. Both defendants were wearing ski-
type masks and holding guns. Niles was outside Lyons’s car near
the driver’s side window, and he appeared confused when
defendants appeared.
      Defendant Parker and Niles argued. Niles was loud and
drunk and asked defendant Parker what was happening. Niles
appeared to be trying to put his feet into a martial arts stance,
but he was so drunk he looked goofy and looked like he was
dancing. Defendant Parker did not react until a punch from
Niles connected with his forehead. The punch was “sloppy” and
looked weak. Niles and defendant Parker then exchanged racial
epithets and defendant Parker—who by that point had pulled a
gun—fired a warning shot into the sky. Niles appeared shocked.
      Niles then taunted defendant Parker that he would not
shoot him (Niles) with the gun. Defendant Parker responded by




                                7
briefly pointing his gun at Niles. Then, when Niles put four
fingers into a pocket, leaving his thumb out, defendant Parker
shot him. Throughout the interaction, defendant Perkins did not
attack Niles or say anything to him.
       After the shooting, defendants quickly got into the car with
Lyons and Love. At some point, one of the defendants started
playing a song about murder. Defendant Parker was initially
tense but relaxed after fifteen to twenty minutes. He kept telling
Lyons and Love to shut up. Defendants did not say anything
about shooting Niles, and Lyons did not hear any more gunshots
as Parker drove away.

             4.    Other witnesses
       Errol Lopez, who was present in the area at the time Niles
was shot, saw two men walking away from a nearby apartment
complex. Lopez heard noises that sounded like a struggle or
conflict, he heard someone say “shoot it,” and he then heard three
to four gunshots.
       Christopher Solomon heard two loud bangs around
4:00 a.m. He looked out his window and saw a car driving south,
and he then saw two bright flashes from the passenger side of the
car.
       John Dalbo called 911 and reported he heard
approximately six gunshots in the area where the shooting
occurred in Glendale.

             5.   The police response and investigation
      Glendale police officers responded to a shots fired call in
the area of the apartment complex. An officer (also trained as a




                                 8
paramedic) rendered aid to Niles and then pronounced him dead
at the scene.
       Officers also found two groups of ammunition shell casings.
There was one group of four, and another group of two casings
about 200 feet away from the first group. Officers also identified
what appeared to be a trail of blood droplets between the location
of the casings and the location of Niles’s body.
       Later in the day after the shooting, defendant Parker drove
Lyons to an appointment. Lyons brought up a Glendale news
report of Niles’s death. Defendant Parker told Lyons he shot
Niles but did not know he was dead until hearing the news.
Later, Love informed Lyons that she should be careful because
police had visited her (Love’s) home in connection with Niles’s
death. Lyons then made defendants aware of the police activity,
and defendant Parker told Lyons she was probably not going to
see him for a while.
       In the meantime, Officer Jose Barajas of the Glendale
Police Department had set up surveillance at the motel where
defendants and Lyons were staying. A short time after Lyons
told defendants that the police had been at Love’s house, Officer
Barajas saw Lyons and defendants rushing down the motel
stairs—carrying bags—to where their cars were parked.
Defendant Perkins put items in one car while defendant Parker
and Lyons put things in the other car. Officer Barajas
subsequently saw the trunk of one of the cars open and defendant
Parker moving things from one car to the other.
       Shortly thereafter, the police arrested defendants. A
forensic specialist found a black Glock handgun (later determined
to be the murder weapon), a silver Beretta 92 FS handgun, and a




                                9
1911 Para Ordnance handgun in one of the cars defendants had
loaded with items.
       Defendants were interviewed separately by the police.
Perkins denied knowing about the murder and claimed he was
not present when the shooting occurred. He said he had
purchased a gun that morning and admitted one of the handguns
found by the police was his. He declined to explain where he
bought the gun, however. When shown a photo of the Glock
handgun recovered by police, defendant Perkins said it did not
belong to him. Defendant Parker, for his part, denied knowing
Niles but admitted he picked up Lyons from a party somewhere.
       Lyons was interviewed by the police and initially tried to
protect defendant Parker. She did so because she was confused
and still wanted to be his girlfriend at the time. Though Lyons
lied to the police at first, she later decided to be truthful.
       The Glendale Police Department’s crime laboratory
analyzed swabs of evidence for the presence of DNA. DNA that
was a probabilistic match to defendant Parker was found on the
trigger of the Glock; other components of the Glock had DNA
matching both defendant Parker and Lyons. DNA that was a
probabilistic match to defendant Perkins was found on the grip
and trigger of the Beretta handgun the police recovered. A
forensic specialist determined the group of four bullet casings
were fired from the Glock handgun. The group of two bullet
casings found approximately 200 feet away were fired by the
Beretta.
       The coroner determined Niles died of homicide by multiple
gunshot wounds to the chest, which would have caused massive
blood loss. The autopsy of Niles revealed his blood alcohol




                               10
content was .24 and there were cocaine and marijuana
metabolites in his system.

       B.    Defendant Perkins’s Defense Case
       Defendant Perkins called several witnesses during his
defense case at trial, but he did not testify himself.
       Heather Mutize (Mutize) was a resident of the apartment
complex where the afterparty was held. She was returning home
between 3:00 a.m. and 4:00 a.m. on June 25, 2016, when she
encountered defendants. One of them told her they were waiting
for a friend or friends to come out of the building. Defendant
Parker was on his phone most of the time, and Mutize primarily
spoke with defendant Perkins. They were both pleasant (and not
wearing masks), and Mutize did not see any weapons. Mutize
and defendants were unable to gain access to the complex and
went their separate ways. Later, when she was looking at her
phone while still in the area, Mutize saw someone running up the
opposite side of the street. Shortly thereafter, she heard what
she thought were firecrackers and a vehicle drive away.
       Defense investigator Ronald Cross spoke to Lyons by phone
in May 2017. 3 Lyons told Cross she had intercourse and oral sex
with Niles. She also said they had smoked marijuana and used
some methamphetamine or cocaine. She said she had never seen
defendant Perkins with a gun that night and did not know he had
one until later.
       Forensic scientist William Moore opined there were two
shooting scenes. He agreed the four bullet casings were from a
Glock, and the other group of two were from a Beretta. He

3
     Lyons denied ever speaking to Cross.




                              11
opined the Beretta cartridges were discharged outside what he
called the primary shooting area.

       C.    Defendant Parker’s Defense Case
       Defendant Parker testified in his own defense at trial.4 He
told the jury he came to Los Angeles about two weeks before the
murder because Lyons, his girlfriend at the time, had a shoot in
Los Angeles.
       The day after defendant Perkins arrived, defendants were
going to go to Hollywood Boulevard. Lyons was going to go out
separately. Defendants went out as planned and returned to the
motel around 3:00 a.m. Lyons was not there. The battery in
defendant Parker’s phone had died by that point. When he
charged it enough to turn it on, he found text messages from
Lyons describing her movements, including one saying she
needed a ride and was being kidnapped. Defendant Parker called
Lyons, who told him she was at a party and needed to be picked
up. He heard loud talking in the background but did not hear
any specific words. Lyons sent defendant Parker the address
where she was, and defendants drove to that location. Defendant
Parker owns a Glock, which he carried for self-protection, and he
knew defendant Perkins also had a gun.
       When defendants arrived at the address Lyons gave them,
defendant Parker sent Lyons a message saying he had arrived.
She was not there, so he got out of the car to find a way into the
apartment complex. The gate he tried to enter was locked.
Defendant Parker encountered a woman who said they might be


4
     Defendant Parker had two prior felony convictions, one for
evading arrest and one for possessing a firearm.




                               12
able to get in down the street, but that gate was locked too.
Defendants walked back toward their car, and as they were
walking, defendant Parker saw Lyons and Love walk out, with a
man following a few seconds behind. Defendant Parker was not
wearing a mask.
       Lyons, Love, and Niles were standing outside of the car
when defendant Parker approached. They were arguing, with
Niles calling the women hoes, hood rats, and bitches, and the
women yelling back at him. Defendant Parker asked Niles what
was going on, and Niles turned toward him. Niles started
screaming at defendant Parker and used obscenities and racial
epithets. The women got into the car at some point, but
defendant Perkins remained outside.
       Niles then charged at defendant Parker, throwing punches,
and continued to scream obscenities and racial epithets. The
racist comments made defendant Parker angry and offended him.
Defendant Parker, whose gun was still in his waistband, hopped
to the left to avoid Niles’s punches, but Niles kept coming. Niles
hit defendant Parker in the face two or three times and the
altercation escalated to the point where defendant Parker pulled
out his gun, pointed it in the air, told Niles to leave him alone,
and fired a shot into the air. Niles challenged defendant Parker,
resuming his use of racial epithets and saying, “You better use
that fucking gun. I’ll take it from you and fuck you up.”
       Defendant Parker thought that if Niles got his gun, Niles
would shoot him. He professed to have been in fear for his own
safety by that point. As defendant Parker described it when
testifying, “[Niles] hit me two or three times; and then he charged




                                13
me again, which caused me to shoot.” Defendant Parker then
fired his gun three additional times.5
       Niles ran off in the opposite direction after the shots were
fired and defendant Parker ran to the car. Defendant Parker
drove away and, as he did so, grabbed the Beretta belonging to
defendant Perkins and fired two shots into the air. He did so
because he did not know where Niles went or what he had on him
and wanted him to keep running. Defendant Parker did not
know whether the bullets he fired hit Niles, and he first learned
Niles had died when the police told him. At the time of defendant
Parker’s arrest, he was transferring bags from one car to the
other because his cousin had invited him to a pool party and he
planned to drive to it with defendant Perkins.

      D.    Closing Argument, Jury Instructions, and Post-Trial
            Motions
            1.     The prosecution’s closing argument
       During closing argument, the prosecution argued defendant
Perkins was guilty of second degree murder on a theory of aiding
and abetting defendant Parker. On the issue of intent, the
prosecution argued defendant Perkins saw defendant Parker aim
the gun and shoot Niles three times, that defendant Perkins
knew exactly what defendant Parker was doing, and that
defendant Perkins knew defendant Parker had the intent to kill
Niles. The prosecution further argued defendant Perkins
intended to aid defendant Parker because defendant Perkins
fired his Beretta as they were driving in the direction Niles fled.


5
        Defendant Parker testified he had previously put only four
bullets in the gun.




                                14
As the prosecution theorized, defendant Perkins did not know
Niles was dead and defendant Perkins’s shots helped defendant
Parker complete the murder because they would deter or delay
anyone from rendering emergency aid to Niles.

              2.    Jury instructions and verdicts
       The trial court instructed the jury with CALCRIM No.
3149, which addresses personal discharge of a firearm causing
injury or death under section 12022.53, subdivision (d). The
instruction stated, in pertinent part, that if the jury found “a
defendant” guilty of first or second degree murder, it was then
required to decide whether the People had also proven the
defendant personally and intentionally discharged a firearm
“during that crime” causing death. The instruction further stated
the People were required to prove, among other things, that
“[t]he defendant” personally discharged a firearm during the
commission of that crime.
       The trial court additionally instructed the jury with
CALCRIM No. 3146 regarding personal use of a firearm under
section 12022.53, subdivision (b). That instruction, however, was
limited to defendant Parker, and the jury was told to apply it
only if it found defendant Parker guilty of voluntary
manslaughter.
       In addition to the aforementioned instructions, the court
gave the jury instructions defining homicide, justifiable homicide
by self-defense or defense of another, first or second degree
murder with malice aforethought, first degree murder, voluntary
manslaughter in the heat of passion, and voluntary
manslaughter in imperfect self-defense or imperfect defense of




                               15
another. It did not instruct the jury regarding the effect
provocation can have on the degree of murder.
      The jury found defendant Parker guilty of first degree
murder. The jury also found true allegations that defendant
Parker personally used a handgun pursuant to section 12022.53,
subdivision (b), that defendant Parker personally and
intentionally discharged a handgun pursuant to section 12022.53,
subdivision (c), and that defendant Parker personally and
intentionally discharged a handgun, which proximately caused
great bodily injury to Niles. The jury also found defendant
Parker guilty of count two, felon in possession of a firearm, and
count four, carrying a loaded firearm. It found not true
allegations that the loaded firearm was stolen and defendant
Parker knew it was stolen.
      The jury found defendant Perkins not guilty of first degree
murder but guilty of second degree murder. The jury found true
allegations that defendant Perkins personally used and
intentionally discharged a firearm. It found not true, however,
the allegation that defendant Perkins personally and
intentionally discharged a firearm and caused great bodily injury
or death to Niles. The jury also convicted defendant Perkins of
being a felon in possession of a firearm and carrying a loaded
firearm. The jury found not true the allegation that the firearm
was stolen and defendant Perkins had cause to believe it was
stolen. The jury further found defendant Perkins guilty of being
an accessory after the fact to a felony.




                               16
             3.    Defendant Perkins’s motion for new trial
       Defendant Perkins filed a motion for new trial arguing the
jury’s verdict was contrary to the evidence at trial. The trial
court denied the motion.
       In denying the motion, the court found illogical defendant
Parker’s claim to have fired his own gun and then also fired
defendant Perkins’s gun. In the court’s view, the evidence
showed defendants, both with guns, stood on either side of Niles
and this suggested both defendants were confronting Niles. The
court reasoned defendant Perkins took a gun to the location and
used the gun at some point. The court believed defendant
Perkins was not an innocent bystander and concluded the jury
could reasonably find defendant Perkins knew what was going on
and was also upset about Niles’s behavior toward Lyons. Firing
the shots demonstrated defendant Perkins shared the same
intent as defendant Parker and that he was aiding and abetting.
The court also believed defendant Perkins’s shots would have
delayed the delivery of aid to Niles because bystanders would
wait until the shooting was over.
       The court also found it significant that defendant Perkins’s
shots were not random and the evidence demonstrated Niles did
not die where he was first shot by defendant Parker. The court
thought this was important because it made it more likely the
shots were intended for Niles. The court itself believed, and
thought a reasonable jury could find, the shots were intended for
Niles, which was another way in which defendant Perkins aided
and abetted the murder. The court concluded the murder verdict
was not contrary to the law and facts because there was sufficient
evidence defendant Perkins aided and abetted the murder.




                                17
       E.     Sentencing
       The trial court sentenced defendant Parker to 25 years to
life for the first degree murder conviction. It exercised its
discretion to strike one gun use allegation under section
12022.53, subdivision (h) but sentenced defendant to an
additional 20 years under section 12022.53, subdivision (c),
making defendant Parker’s sentence on the murder charge 45
years to life. The court stayed execution of sentences for counts
two and four pursuant to section 654.
       The court sentenced defendant Perkins to 15 years to life
for the second degree murder conviction. The court exercised its
discretion to strike the section 12022.53, subdivision (c)
enhancement but imposed the 10-year enhancement pursuant to
section 12022.53, subdivision (b). The court sentenced defendant
Perkins to a concurrent 16 months for being a felon in possession
of a firearm and stayed the sentence for carrying a loaded firearm
pursuant to section 654. As to the restitution fine and
assessments, the court found defendant Perkins had no ability to
pay them, but his abstract of judgment nevertheless states the
fine and assessments were imposed, not stricken.

                         II. DISCUSSION
       Defendant Parker’s challenges on appeal are
unmeritorious. There is substantial evidence—testimony from
Lyons and defendant Parker himself—that Niles’s killing was
murder, not perfect self-defense or manslaughter due to imperfect
self-defense or heat of passion. Defendant Parker’s instructional
error arguments also fail because the trial court had no sua
sponte duty to instruct the jury as to the effect of provocation on
the degree of murder and because the record does not establish




                                18
the absence of a request for such an instruction constitutes
ineffective assistance of counsel.
       Most of defendant Perkins’s arguments on appeal also lack
merit. The trial court did not err in denying his motion for new
trial because there is substantial evidence defendant Perkins
aided and abetted defendant Parker by, among other things,
firing his gun after defendant Parker shot Niles. As to the
asserted instructional error concerning the firearm-related
sentencing enhancements, the error was harmless in light of the
strong indications that the jury determined defendant Perkins
discharged his gun during the commission of the murder.
Substantial evidence also supports defendant Perkins’s
conviction for being an accessory after the fact (evidence that
defendants were attempting to conceal or dispose of the murder
weapon after the shooting) and his accessory conviction and his
murder conviction are not logically inconsistent.6 Defendant
Perkins is correct, on the other hand, that he did not admit he
sustained a prior felony conviction and the trial court never held
a trial to determine the same. Thus, his conviction for being a
felon in possession of a firearm must be reversed. We will not
remand for resentencing because the felon in possession of a
firearm sentence was ordered to run concurrently, not
consecutively; instead, we will order the abstract of judgment
corrected to reflect the reversal of this one conviction and the
trial court’s decision to strike defendant Perkins’s restitution fine
and court assessments.


6
       Defendant Perkins’s opening brief also purports to join in
all favorable arguments advanced by defendant Parker. As we
will explain, there aren’t any.




                                 19
      A.      Defendant Parker’s Appeal
              1.   There is substantial evidence Niles’s killing was
                   murder
       “When the sufficiency of the evidence to support a
conviction is challenged on appeal, we review the entire record in
the light most favorable to the judgment to determine whether it
contains evidence that is reasonable, credible, and of solid value
from which a trier of fact could find the defendant guilty beyond a
reasonable doubt. [Citation.] Our review must presume in
support of the judgment the existence of every fact the jury could
reasonably have deduced from the evidence. [Citation.] . . . .
[T]he relevant inquiry on appeal is whether, in light of all the
evidence, ‘any reasonable trier of fact could have found the
defendant guilty beyond a reasonable doubt.’ [Citation.]” (People
v. Zaragoza (2016) 1 Cal.5th 21, 44.)
       When undertaking a substantial evidence inquiry, “the
testimony of a single witness that satisfies the standard is
sufficient to uphold the finding” even if there is a significant
amount of countervailing evidence. (People v. Barnwell (2007) 41
Cal.4th 1038, 1052; see also Evid. Code, § 411 [“Except where
additional evidence is required by statute, the direct evidence of
one witness who is entitled to full credit is sufficient for proof of
any fact”]; People v. Robertson (1989) 48 Cal.3d 18, 44.) And “[i]t
is well settled that, under the prevailing standard of review for a
sufficiency claim, we defer to the trier of fact’s evaluation of
credibility.” (People v. Richardson (2008) 43 Cal.4th 959, 1030.)




                                 20
                  a.       there is substantial evidence defendant
                           Parker did not act in perfect or imperfect
                           self-defense.
       Perfect and imperfect self-defense were among the defenses
defendant Parker advanced at trial. To prove murder, the People
were obligated to prove beyond a reasonable doubt that
defendant Parker did not act in self-defense. (People v. Rios
(2000) 23 Cal.4th 450, 454; People v. Rodarte (2014) 223
Cal.App.4th 1158, 1168 (Rodarte).) By finding defendant guilty
of first-degree murder, the jury necessarily found the prosecution
had carried this burden. Defendant Parker challenges the
sufficiency of the evidence to support such a finding.
       “The doctrine of self-defense embraces two types: perfect
and imperfect.” (Rodarte, supra, 223 Cal.App.4th at 1168.) For a
killing to be justified as self-defense or defense of another, the
defendant must actually and reasonably believe that he, she, or
someone else is in imminent danger of death or great bodily
harm. (People v. Humphrey (1996) 13 Cal.4th 1073, 1082
(Humphrey).) The defendant must also reasonably believe the
immediate use of deadly force is necessary to defend against the
danger and must use no more force than reasonably necessary.
(People v. Clark (1982) 130 Cal.App.3d 371, 380, disapproved on
another ground by People v. Blakeley (2000) 23 Cal.4th 82, 92.)
Imperfect self-defense or imperfect defense of another applies
when the defendant subjectively believes (1) he, she, or another is
facing imminent death or great bodily injury, and (2) the
immediate use of deadly force is necessary, but one or both of
these beliefs is objectively unreasonable. (Humphrey, supra, at
1082; People v. Trujeque (2015) 61 Cal.4th 227, 270-271.)




                                 21
       There is substantial evidence defendant Parker did not
murder Niles in perfect self-defense. Love and Lyons’s testimony
at trial established Niles was visibly intoxicated when he
encountered defendant Parker. Lyons further testified Niles was
so intoxicated that when he first attempted to raise his fists and
hit defendant Parker, he was tipping over. While she agreed
Niles looked as though he were attempting to get into a martial
arts stance, she also stated he was so drunk it was “goofy” and
looked like he was dancing. Though by her account Niles
eventually landed a punch, the punch was sloppy and looked
weak. In addition, no testimony at trial, not even defendant
Parker’s, established that Niles had a weapon. Based on this
testimony, reasonable jurors could have concluded any subjective
belief defendant Parker was in imminent danger of being killed
or suffering great bodily injury was unreasonable. Further, even
if reasonable jurors agreed there was some need to defend, they
could have concluded defendant Parker used more force than
reasonably necessary by shooting at Niles, who was unarmed and
so drunk he was falling over. (See, e.g., People v. Dryden (2021)
60 Cal.App.5th 1007, 1025 [to constitute lawful self-defense, the
person claiming the need to defend can have used no more force
than necessary to defend against the danger].)
       Defendant Parker nonetheless contends the jury could not
have concluded a reasonable person in his position would have
been confident he could have stopped Niles’s “racist assault”
without shooting him. He argues a reasonable person would not
have dismissed the possibility that Niles would, as he threatened,
take defendant Parker’s gun and use it against him. Defendant
Parker also contends the jury could not have found he used more
force than was necessary because he did not have the time or




                               22
means to discern whether he could have disabled Niles without
shooting him (or because defendant Parker shot Niles in anger
rather than in fear). These arguments are unpersuasive under
the prevailing standard of review in light of Lyons’s, and to a
lesser extent, Love’s testimony establishing that Niles was
visibly, heavily intoxicated to the point that his attempts to
appear threatening were largely ineffectual and even “goofy.”7
       Defendant Parker argues the same points he raises in
connection with perfect self-defense establish there is no
substantial evidence on which the jury could have relied to reject
imperfect self-defense. Specifically, he argues there was evidence
he was actually frightened by Niles and insufficient evidence he
did not act from fear of death or great bodily injury to himself.
Contrary to defendant Parker’s assertions, a reasonable jury
could have concluded beyond a reasonable doubt that defendant
Parker did not actually believe Niles posed a threat of death or
great bodily injury to him. Niles was visibly intoxicated and had
difficulty maintaining his footing, no witnesses testified Niles
was armed during the confrontation, defendant Perkins was also
present and armed nearby (as defendant Parker knew),
defendants did not appear afraid immediately after the shooting,
and defendant’s self-serving testimony that he was afraid during
the altercation is not dispositive (In re Christian S. (1994) 7
Cal.4th 768, 783 [“[W]hether the defendant actually held the
required belief is to be determined by the trier of fact based on all
the relevant facts. It is not required to accept the defendant’s
bare assertion of such a fear”]).


7
      The jury also heard the medical examiner’s testimony
about Niles’s .24 blood alcohol level.




                                 23
                  b.       there was substantial evidence defendant
                           Parker did not act in the heat of passion
       “A heat of passion theory of manslaughter has both an
objective and a subjective component. [Citations.] [¶] ‘“To
satisfy the objective or ‘reasonable person’ element of this form of
voluntary manslaughter, the accused’s heat of passion must be
due to ‘sufficient provocation.’”’” (People v. Moye (2009) 47
Cal.4th 537, 549 (Moye).) Legally sufficient provocation is that
which “‘causes a person to act, not out of rational thought but out
of unconsidered reaction to the provocation.’ [Citation.] Further,
the ‘proper standard focuses upon whether the person of average
disposition would be induced to react from passion and not from
judgment.’” (People v. Nelson (2016) 1 Cal.5th 513, 539 (Nelson).)
The facts and circumstances must be “‘“sufficient to arouse the
passions of the ordinarily reasonable man.’”” (Ibid.) As for the
subjective element of voluntary manslaughter based on
provocation, the defendant “must be shown to have killed while
under ‘the actual influence of a strong passion’ induced by such
provocation.” (Moye, supra, at 550; Nelson, supra, at 539.)
       Defendant Parker essentially argues a rational jury could
not conclude an ordinary person in his circumstances would have
been able to act “out of rational thought” rather than out of an
unconsidered reaction. In doing so, defendant Parker contends
the language Niles used was extraordinarily inflammatory. Even
if we found this isolated assertion persuasive, there is still
substantial evidence defendant Parker did not act in the heat of
passion.
       Indeed, defendant Parker’s own testimony belies any
assertion defendant Parker was under the actual influence of a




                                24
strong passion induced by the provocation. Defendant Parker
testified Niles’s language offended him and made him angry, but
he did not attribute his act of shooting to that anger. Rather,
when describing the sequence of events, he testified Niles’s act of
charging at him a second time “caused me to shoot.” By his own
description, then, it was not heat of passion caused by
provocation that caused him to shoot but rather Niles’s physical
act of charging at him. There is accordingly substantial evidence
defendant Parker did not kill Niles in the heat of passion.

            2.     The trial court had no sua sponte duty to
                   instruct on the effect of provocation on the
                   degree of murder and the appellate record does
                   not demonstrate counsel was constitutionally
                   ineffective by not requesting the instruction
      “In criminal cases, even absent a request, the trial court
must instruct on general principles of law relevant to the issues
raised by the evidence.” (People v. Koontz (2002) 27 Cal.4th 1041,
1085.) A court does not, however, have a duty to deliver a
pinpoint instruction sua sponte. (People v. Rogers (2006) 39
Cal.4th 826, 878 (Rogers).)
      Defendant Parker argues the trial court erred by failing to
instruct the jury with CALCRIM 522, which addresses the effect
of provocation on the degree of murder. He then contends that if
the jury had been properly instructed, it would likely have found
him guilty of second degree murder, not first degree murder.
      CALCRIM No. 522 is a pinpoint instruction the court had
no duty to deliver sua sponte. (See Rogers, supra, 39 Cal.4th at
878 [discussing CALJIC analogue to CALCRIM 522].) As a




                                25
result, the trial court did not err by not giving the instruction
without a request.
       Defendant Parker additionally argues that if the trial court
had no sua sponte duty to instruct the jury with CALCRIM No.
522, his counsel was ineffective for failing to request the
instruction. “When challenging a conviction on grounds of
ineffective assistance, the defendant must demonstrate counsel’s
inadequacy. To satisfy this burden, the defendant must first
show counsel’s performance was deficient, in that it fell below an
objective standard of reasonableness under prevailing
professional norms. Second, the defendant must show resulting
prejudice, i.e., a reasonable probability that, but for counsel’s
deficient performance, the outcome of the proceeding would have
been different . . . . On direct appeal, a conviction will be reversed
for ineffective assistance only if (1) the record affirmatively
discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason
and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective
assistance are more appropriately resolved in a habeas corpus
proceeding. [Citations.]” (People v. Mai (2013) 57 Cal.4th 986,
1009.)
       Decisions about which jury instructions to request is an
inherently tactical choice to be made by counsel. (People v.
Padilla (2002) 98 Cal.App.4th 127, 137.) Here, the trial court
instructed the jury on general principles of law, including murder
and premeditation and deliberation. Counsel could have
reasonably concluded the instructions, which correctly stated the
law, were adequate to address the issue of defendant’s intent and
defense counsel may have made a strategic decision to focus on




                                 26
achieving a complete acquittal. Furthermore, even if we were to
assume trial counsel erred in failing to request a pinpoint
instruction on the effect of provocation on the degree of murder,
we would conclude defendant was not prejudiced by the assumed
error. As discussed supra, defendant’s own testimony did not
link any anger at Niles’s language—the supposed provocation—to
his act of shooting Niles. There is thus no reasonable probability
on this record that defendant Parker would have obtained a more
favorable result had counsel requested a pinpoint instruction.

      B.      Defendant Perkins’s Appeal
              1.    The trial court did not err by denying defendant
                    Perkins’s motion for new trial
       A trial court may grant a motion for new trial on the
ground the verdict is contrary to the evidence. (§ 1181, subd. (6).)
In ruling on a motion for new trial, the trial court weighs the
evidence independently but is guided by a presumption in favor
of the correctness of the verdict. (People v. Davis (1995) 10
Cal.4th 463, 523-524.) A trial court has broad discretion in ruling
on a motion for new trial, and on appeal there is a strong
presumption the trial court properly exercised that discretion.
(Id. at 524.)
       Defendant Perkins contends the jury’s verdict on the
murder charge was contrary to law and evidence, and the trial
court’s denial of the motion for new trial was thus error.
Defendant Perkins’s argument is founded on two premises, both
necessary: (1) that the prosecution elected to link the aiding and
abetting charge to defendant Perkins’s act of firing his gun (and
not his act of standing with defendant Parker during the




                                27
confrontation with Niles); and (2) the record lacks sufficient
evidence Niles was alive when defendant Perkins fired his gun.
       Putting aside the question of whether there is sufficient
evidence of aiding and abetting before defendant Parker fired the
fatal shots, there was ample evidence at trial that the jury could
have relied on to conclude Niles was not dead at the time
defendant Perkins fired the shots from the Beretta handgun.
Lyons testified she saw Niles run away from defendants. Police
officers investigating the scene discovered a trail of blood droplets
leading from the location where defendant Parker shot Niles to
the location at which Niles ultimately collapsed. The shell
casings from the Beretta handgun were found in the direction
Niles ran. Additionally, trial testimony established the second
round of shots were discharged very soon after the first. Though
the medical examiner testimony did not pinpoint Niles’s exact
time of death (there was instead the testimony about the police
officer/paramedic who rendered aid to Niles and then pronounced
him dead at the scene), there was still solid evidence Niles was
alive after defendant Parker shot him. Defendant Perkins
believes whether Niles was alive or dead when he fired his gun is
a matter of speculation, but we conclude, as the trial court did,
that the evidence was sufficient to allow a reasonable jury and
the court to conclude the shots were fired while Niles was still
alive, and thus before the murder was completed. That alone
compels rejection of defendant Perkins’s argument that the trial
court erred in denying the motion for new trial.




                                 28
            2.       The failure to instruct on lesser included gun
                     allegations was harmless
       “‘It is settled that in criminal cases, even in the absence of a
request, the trial court must instruct on the general principles of
law relevant to the issues raised by the evidence. [Citations.]
The general principles of law governing the case are those
principles closely and openly connected with the facts before the
court, and which are necessary for the jury’s understanding of the
case.’ [Citations].” (People v. Diaz (2015) 60 Cal.4th 1176, 1189.)
The trial court therefore has a sua sponte duty to instruct the
jury on the essential elements of each charged offense. (People v.
Merritt (2017) 2 Cal.5th 819, 824.) The court also has a duty to
instruct the jury on the elements of a sentence enhancement
allegation.8 (People v. Sengpadychith (2001) 26 Cal.4th 316, 325-
326 (Sengpadychith).)
       “An instructional error that improperly describes or omits
an element of the crime from the jury’s consideration is subject to
the ‘harmless error’ standard of review set forth in Chapman v.
California (1967) 386 U.S. 18, 24, [][ (Chapman),]” which requires
reversal unless it “appears beyond a reasonable doubt that the
instructional error did not contribute to the jury’s verdict.”
(People v. Lamas (2007) 42 Cal.4th 516, 526.) Similarly, “a trial
court’s failure to instruct the jury on an element of a sentence
enhancement provision (other than one based on a prior
conviction), is federal constitutional error if the provision
‘increases the penalty for [the underlying] crime beyond the


8
      Trial courts do not, however, have a sua sponte duty to
instruct on lesser included enhancements that are not alleged in
the information. (People v. Majors (1998) 18 Cal.4th 385, 411.)




                                  29
prescribed statutory maximum.’ [Citation.] Such error is
reversible under Chapman . . . , unless it can be shown ‘beyond a
reasonable doubt’ that the error did not contribute to the jury’s
verdict.” (Sengpadychith, supra, 26 Cal.4th at 326.)
       The trial court instructed the jury using CALCRIM No.
3149, which covers section 12022.53, subdivision (d). It did not,
however, instruct the jury on subdivisions (b) (use of a firearm) or
(c) (discharge of a firearm) of the same statute. The People
concede this was error but argue it was harmless beyond a
reasonable doubt. That is correct.
       Although defendant believes the error was not harmless
because there was evidence the jurors could have credited to
support the inference defendant Perkins did not use or display
his gun during the initial confrontation with Niles and that
defendant Perkins’s act of firing his gun occurred after the
murder had been committed, defendant Perkins himself
recognizes that the prosecution’s theory of the case was that
defendant Perkins aided and abetted defendant Parker by
shooting his gun out of the car at the scene. The jury convicted
defendant Perkins of second degree murder based on that aiding
and abetting theory. In doing so, the jury necessarily found
defendant Perkins had used and discharged his gun during the
commission of the murder. Additionally, the evidence of the
short timeframe between the two groups of gunshots, and the
evidence that Niles was not instantly killed by defendant
Parker’s shots, further demonstrates defendant Perkins
discharged his gun during the commission of the offense. We can
therefore say beyond a reasonable doubt that the jury would have
returned true findings on the special allegations under section




                                30
12022.53 subdivisions (b) and (c) even if it had been properly
instructed.

            3.     Substantial evidence supports defendant
                   Perkins’s conviction for accessory after the fact
       “The crime of accessory consists of the following elements:
(1) someone other than the accused, that is, a principal, must
have committed a specific, completed felony; (2) the accused must
have harbored, concealed, or aided the principal; (3) with
knowledge that the principal committed the felony or has been
charged or convicted of the felony; and (4) with the intent that
the principal avoid or escape from arrest, trial, conviction, or
punishment.” (People v. Plengsangtip (2007) 148 Cal.App.4th
825, 836 (Plengsangtip); accord, People v. Tran (2013) 215
Cal.App.4th 1207, 1219, fn. 7 (Tran).) As section 32 states, an
accessory must know he or she is assisting a felon or one who has
been charged with or convicted of a felony. (Tran, supra, at
1219.) The effect of an accessory’s actions is “to lessen the chance
that the perpetrators will be captured and held accountable for
their crimes.” (People v. Cooper (1991) 53 Cal.3d 1158, 1168.)
       Substantial evidence supports defendant Perkins’s
conviction for being an accessory after the fact. There is good
evidence defendant Parker murdered Niles and, by the time they
were moving their possessions from the motel, defendant Perkins
knew defendant Parker had killed Niles. When Love warned
Lyons that the police were investigating and she shared that
information with both defendants, defendant Parker told Lyons
she would probably not see him for a while. Both defendants
returned to their motel rooms, obtained belongings, and then
rushed to their cars.




                                31
       Defendant Perkins nonetheless argues insufficient evidence
supports the accessory after the fact conviction because there was
no evidence he aided defendant Parker by moving the gun from
one car to the other or by driving the car with the guns away to
get rid of them. While it appears from the evidence that
defendant Parker was the one who moved items between the two
cars, the evidence also indicates defendant Perkins was a willing
participant in that activity. In other words, although defendant
Perkins did not affirmatively do the moving of the items, the jury
could reasonably infer he permitted defendant Parker to do so in
order to transport the murder weapon—since he did not
immediately drive away after first getting into the car. That is
sufficient to support the conviction for accessory after the fact.

            4.     Defendant Perkins was properly convicted as
                   both a principal and an accessory
       A defendant may be convicted as both a principal and an
accessory where the convictions depend on entirely different
conduct. (People v. Riley (1993) 20 Cal.App.4th 1808, 1814-1815
[affirming convictions of murder and accessory to murder].)
Defendant Perkins contends his conviction for accessory after the
fact cannot stand because it was based, in part, on the same
conduct for which he was convicted of murder.
       Here, defendant Perkins’s convictions for murder and
accessory after the fact rested on different acts. Defendant
Perkins’s act of shooting his gun out the car window toward Niles
is a primary act upon which the jury could find him guilty of
murder. His conviction for being an accessory after the fact, on
the other hand, is supported by the aforementioned evidence that
he waited to permit defendant Parker to transfer possessions,




                               32
including the gun defendant Parker used to murder Niles, into
defendant Perkins’s new car rather than driving away
immediately. While there is some overlap between the evidence
supporting the two offenses—the prosecution argued at trial that
the defendants’ act of moving possessions between the cars
demonstrated consciousness of guilt for the murder—the primary
acts underlying the two convictions are nevertheless different.
As a result, both may stand.9

            5.    The conviction for being a felon in possession of
                  a firearm must be reversed
      “Any person who has been convicted of a felony under the
laws of the United States, the State of California . . . and who

9
      In re Eduardo M. (2006) 140 Cal.App.4th 1351, 1357-1360
(Eduardo M.) and In re Malcom M. (2007) 147 Cal.App.4th 157,
169 (Malcom M.) do not compel a different result. Eduardo M.
held the defendant in that case could not be convicted as both
principal and accessory solely on the basis of his immediate flight
from the scene of the crime and subsequent denial of
involvement, even if that incidentally helped a coprincipal
escape. (Eduardo M., supra, at 1357.) Here, defendant Perkins’s
accessory liability was not based on defendants’ immediate flight
from the scene of the murder, but on their attempt to move or
hide the murder weapon many hours later. The court in Malcom
M. held “that, in order to find someone to be an accessory after
the fact to a felony in the commission of which the person is also
a principal by virtue of his or her having aided and abetted its
commission, the acts constituting that felony must have ceased at
the time of the conduct that violates section 32.” (Malcolm M.,
supra, at 157.) Here, there is no question the murder was
completed by the time the acts comprising defendant Perkins’s
accessory liability were performed.




                                33
owns, purchases, receives, or has in possession or under custody
or control any firearm is guilty of a felony.” (§ 29800, subd.
(a)(1).) “The elements of this offense are conviction of a felony
and ownership or knowing possession, custody, or control of a
firearm.” (People v. Blakely (2014) 225 Cal.App.4th 1042, 1052.)
       It is undisputed the trial court bifurcated the issue of
defendant Perkins’s prior felony convictions, did not instruct the
jury on the prior felony element of this crime, and then failed to
hold a trial on the prior felonies. The People concede the record
contains no admission or stipulation from defendant Perkins and
no trial proceedings or findings regarding his prior felonies. They
further concede this requires reversal and that they are
prohibited from retrying this count. We agree, accept the
concession, and will reverse defendant Perkins’s felon in
possession conviction.

            6.      The abstract of judgment and minute order
                    must be modified to strike the restitution fine
                    and assessments
       The trial court recognized it must impose a restitution fine,
a court operations assessment, and a court security assessment
on defendant Perkins. At the same hearing, however, the court
found defendant Perkins had no ability to pay these financial
obligations and struck them.
       Despite this ruling, the minute order for the hearing states
the fines and fees were only stayed and the abstract of judgment
reflects that they were imposed. Defendant Perkins argues the
abstract of judgment and minute order must be corrected to
reflect the trial court’s oral pronouncement. The People concede




                                 34
the abstract of judgment must be corrected but do not address the
minute order.
       “Where there is a discrepancy between the oral
pronouncement of judgment and the minute order or the abstract
of judgment, the oral pronouncement controls. [Citations.]”
(People v. Zackery (2007) 147 Cal.App.4th 380, 385.) Because the
trial court struck the fine and assessments after determining
defendant Perkins lacked the ability to pay, the abstract of
judgment and minute order must be modified to reflect the
court’s oral pronouncement.




                               35
                           DISPOSITION
       Defendant Parker’s judgment is affirmed. Defendant
Perkins’s conviction on count three, possession of a firearm in
violation of section 29800, subdivision (a)(1) is reversed, and the
remainder of the judgment is affirmed. The trial court is directed
to prepare a corrected sentencing minute order and abstract of
judgment eliminating the conviction on count three and striking
the restitution fine and court assessments to conform to the
court’s oral pronouncement. The trial court shall forward a copy
of the corrected abstract of judgment to the Department of
Corrections and Rehabilitation.




    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            BAKER, J.

We concur:



      RUBIN, P. J.



      MOOR, J.




                                36